In an action to recover damages for personal injuries, etc., the defendants Carl Fenichel Community Services, Inc., and League Treatment Center, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated January 9, 2004, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them without prejudice to renewal after the completion of discovery.
*512Ordered that the order is affirmed insofar as appealed from, with costs.
The appellants failed to establish their prima facie entitlement to summary judgment by eliminating all issues of fact regarding their knowledge of the amount and nature of the supervision that the plaintiff Curtis Roberts required (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Thus, it was unnecessary to evaluate the sufficiency of the papers in opposition (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Kolosovskiy v Vitale, 7 AD3d 579 [2004]), and the Supreme Court properly denied the appellants’ motion. Smith, J.P., Luciano, Crane and Rivera, JJ., concur.